Citation Nr: 1137857	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  03-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased disability rating for residuals of right shoulder dislocation, currently evaluated as 10 percent disabling prior to December 2, 2010 and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1999 to December 2001, December 2003 to May 2005 and May 2007 to January 2009.  He also served in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim was remanded by the Board for further evidentiary development in June 2004, January 2007, and February 2009.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In its June 2011 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's service-connected residuals of right shoulder dislocation to 20 percent, effective December 2, 2010.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in June 2011, the AMC also awarded service connection for degenerative joint disease of the right shoulder and assigned a 10 percent rating for that disability, effective December 2, 2010.  While the Board is unsure how such action does not violate 38 C.F.R. § 4.14, the Veteran has not appealed that decision and that rating is not being considered by the Board.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board also notes that during the course of this appeal, the Veteran had two periods of active duty.  As a Veteran cannot receive both compensation from VA and active service pay, the Board will not discuss what the proper disability rating would be during the periods of active duty.  See 38 C.F.R. §§ 3.654, 3.700 (2011).  However, the medical evidence generated during the periods of active duty is probative as to the condition of the Veteran's right shoulder during the course of the appeal and will be discussed.  


FINDING OF FACT

Since the December 20, 2001 effective date of the grant of service connection, residuals of right shoulder dislocation included pain, instability and subluxation; guarding of all arm movements is not shown.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for residuals of right shoulder dislocation have been more nearly approximated from December 20, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in June 2002, June 2004, and February 2007 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2007 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in June 2011

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for residuals of right shoulder dislocation.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, and private treatment records.

In addition, the Board notes that the case was remanded in June 2004, January 2007, and February 2009.  The requested development included providing proper VCAA notification, obtaining service treatment records for all of the Veteran's periods of service, verifying the Veteran's most recent period of service, asking the Veteran to identify relevant records since December 2001, obtaining VA records, and providing the Veteran with a VA examination.  In a February 2009 letter, the Veteran was asked to send information on any relevant treatment he received since December 2001.  The Veteran's most recent period of service was verified and service treatment records for all 3 of his periods of active service were obtained.  Additionally, VA records were obtained and the Veteran was afforded VA examinations as described below.  Proper VCAA notification was provided as described above.  Accordingly, the requirements of the remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The ratings for the Veteran's residuals of right shoulder dislocation are currently assigned under Diagnostic Code 5203-5202.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The medical evidence of record shows that the veteran is right-handed and as such, major, as opposed to minor, hand disability ratings are applicable.  38 C.F.R. § 4.69 (2011).

Malunion of the clavicle or scapula, of the major shoulder, warrants a 10 percent rating under the diagnostic code for other impairment of the clavicle or scapula.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Regarding other impairment of the humerus, a 20 percent rating is warranted with recurrent dislocation at the scapulohumeral joint of the major shoulder if the episodes are infrequent and there is guarding of movement only at shoulder level, and a 30 percent rating is warranted if there are frequent episodes of dislocation and guarding of all arm movements.  Moderate deformity of the humerus warrants a 20 percent rating and marked deformity warrants a 30 percent rating for the major shoulder.  Also for the major shoulder, a 50 percent rating is warranted with fibrous union of the humerus, a 60 percent rating is warranted with nonunion of the humerus, and an 80 percent rating is warranted with loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Regarding limitation of motion, for the major shoulder, limitation of motion at the shoulder level warrants a 20 percent rating; limitation midway between side and shoulder level warrants a 30 percent rating; and limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

Diagnostic Code 5200 is for application when there is ankylosis of the scapulohumeral articulation, which is not shown or alleged in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  

The Veteran dislocated his right shoulder during service in November 2001.  A private magnetic resonance imaging (MRI) reportedly showed a labral tear and also more than likely some loosening of the anterior capsular ligamentous structures of the shoulder joint.

The Veteran was afforded a VA examination in September 2002.  He complained that his right shoulder feels like it is popping out all the time and he gets a sharp pain.  Physical examination of the right shoulder revealed forward flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 85 degrees.  Mild crepitus was present with active range of motion.  There was slight right drop shoulder appearance.  There was no muscle spasm or atrophy.  Drop test was negative.  There was some discomfort at upper ranges of forward flexion and abduction.  X-rays were normal.  The diagnosis was normal shoulder bone structures, right rotator cuff pathology suspected.  

The Veteran was afforded another VA examination in August 2005.  He reported that his right shoulder continued to dislocate 3 to 4 times per month with spontaneous reduction but with severe pain until it reduced.  He also reported having temporary dull pain a couple of times per month and sharp focal pain once per month.  He denied stiffness and swelling, but reported feeling some weakness and fatigue at the shoulder.  Range of motion was reportedly affected by the propensity of the shoulder to dislocate.  Physical examination revealed no atrophy of the upper extremities, redness, or warmth.  The right shoulder was swollen and had minor tenderness.  There was no bony deformity, but the humeral head was slightly prominent.  The right shoulder was down.  Scapula humeral rhythm was within normal limits.  There was questionable trace atrophy in the right supraspinatus but no drop arm.  Examination was negative for hyper adduction, impingement, and painful arc.  Active range of motion was within normal limits with some pain and sensation of popping and grinding.  There was minor pain with resisted range of motion but no drop arm sign.  There was slight weakness of the rotator cuff, a mildly positive sulcus sign on the right, and positive apprehension/relocation sign on the right.  

The impression was that the Veteran had recurrent anterior right shoulder dislocations and documented anterior labrum tear.  The examiner commented that this will adversely affect and limit anything but sedentary work, and the Veteran can expect to have flares of pain and limited function with repeated dislocations.  According to the examiner, the shoulder condition would cause severe limitations on function in any shoulder activities other than sedentary, and even then there would be limitations with certain activities secondary to instability, pain, and weakness.  

During a May 2007 VA general medical examination, forward flexion of the right shoulder was to 175 degrees, internal rotation was to T-12, and exterior rotation was to 70 degrees.  There was no significant acromioclavicular joint tenderness and no pain with Hawkins impingement maneuver.

Service treatment records from the Veteran's most recent period of active service indicate that he again injured his right shoulder.  The Veteran had an anterior dislocation of the right shoulder in July 2007.  In September 2007 he noted that in July he was falling backwards and caught himself on a pole.  He felt a "pop", dislocated his shoulder, and had it reset.  According to the Veteran, he had the same sensation five times since then.  That month he also reported pain and instability, although an MRI showed no pathology.  In November 2007, he again reported a pop on impact after a fall while moving a refrigerator followed by spontaneous reduction.  Since then he reported another 8 similar events.  Shoulder range of motion was full and without pain at the time.  

In January 2008, the Veteran had right shoulder surgery.  The preoperative diagnosis was right shoulder instability and the postoperative diagnosis was right shoulder anterior labral periosteal sleeve avulsion.  The right shoulder procedures performed included examination under anesthesia, diagnostic arthroscopy, and anterior labral repair.  The Veteran reported having multiple recurrent instability episodes prior to the surgery.  

The Veteran was afforded another VA examination in August 2008, while he was on active duty.  He reported having right shoulder surgery in January 2008 after his shoulder re-dislocated on a field mission.  He had a history of chronic recurrent dislocations of the right shoulder and eventually underwent arthroscopic Bankart repair of the right shoulder at an Army hospital.  He complained of continuing pain and stiffness, but no instability in the right shoulder after the surgery.  Overhead activities were most uncomfortable, but he was able to dress and perform activities of daily living.  

On examination, there was a minimal degree of acute distress referable to the right shoulder.  Range of motion testing showed right shoulder abduction to 140 degrees, forward elevation to 175 degrees, extension to 60 degrees, and internal rotation to 85 degrees; all with pain at the endpoint of motion.  Adduction was to 40 degrees with no particular pain.  External rotation was to 90 degrees with slight apprehension and pain at end point.  There was no rotator cuff or deltoid atrophy and no erythema, hyperemia, or ecchymosis.  There was also no obvious guarding of the right shoulder with the motions tested above.  While the Veteran reported some weakness, the rotator cuff seemed strong on examination and the Veteran was able to abduct his right arm against resistance at 45 degrees with excellent strength.  The Veteran did complain of pain and weakness that limits functionability (particularly with work at or above the shoulder level) with repetitive use.  There was no obvious incoordination, weakened movement or excessive fatigability.  The examiner stated that it does not appear feasible to express any additional functional impairment caused by pain or weakened movement or excess fatigability or incoordination noted by history and minimally so by examination, in terms of additional range of motion loss.  However, the examiner also noted that there was no change in active or passive range of motion during repeat testing against resistance, and no additional losses of range of motion noted for the right shoulder due to painful motion, weakness, impaired endurance, incoordination or instability.  

X-ray showed mild degenerative joint disease of the acromioclavicular joint and of the glenohumeral joint.  The examiner's impression was that there was a history of recurrent dislocations, right shoulder, currently 8 months status post arthroscopic Bankart repair and stabilization procedure of the right shoulder with the Veteran still in postoperative recovery with residuals as stated above; mild degenerative joint disease, right shoulder.  

The Veteran went before an Army medical evaluation board in September 2008.  He reported that his right shoulder slipped out in July 2007 after hurting his right shoulder exiting a vehicle and then 15 minutes later it felt like the shoulder went back in.  He complained of experiencing episodes of slipping and constant pain.  However, there were no further instability episodes after the January 2008 surgery.  On physical examination, right shoulder abduction was to 180 degrees with pain starting at 170 degrees, forward flexion was to 180 degrees, internal rotation was to 40 degrees and external rotation was to 70 degrees.  Rotation was limited by mechanical blocks, residual to his right shoulder surgery.  There was functional impairment of 10 degrees of abduction due to pain.  There was no change in range of motion after repetition.  There was no weakness on manual testing of the rotator cuff musculature, and no instability on load and shift testing.  Sulcus sign was negative and there was no tenderness.  Right shoulder MRI and X-ray were reportedly negative in 2007.  The diagnosis was chronic right shoulder pain, status post right shoulder arthroscopic labral repair in January 2008.

During a June 2010 VA examination, the Veteran had 160 degrees of right shoulder forward flexion; and 160 degrees of abduction, 80 degrees of external rotation, and 80 degrees of internal rotation.  Range of motion improved after repetition except for forward flexion.  There was no ankylosis of the right shoulder.  There also was no pain, fatigue, weakness, lack of endurance, or incoordination, to include after repetition.  There was no objective evidence of painful motion, edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  

The Veteran was afforded another VA examination in December 2010.  He reported a history of prior dislocations and spontaneous relocations of his right shoulder, which had been reinjured in 2007 when he caught himself when falling off a truck and re-dislocated the shoulder.  He reported having multiple experiences of right shoulder anterior subluxation and instability and felt significant improvement following arthroscopic anterior labral repair performed in January 2008.  There were no further dislocations thereafter, but some motion limitation remained.  The Veteran had missed no work in the last year because of his right shoulder.  He complained of right shoulder swelling, stiffness, and pain.  

On examination, the Veteran had a minimal degree of acute distress referable to his right shoulder.  There was no obvious atrophy about the right shoulder rotator cuff or deltoid.  Abduction was to 135 degrees and forward elevation to 145 degrees with pain only at endpoint for both.  There was no obvious painful arc with any shoulder range of motion (active or passive).  External rotation was to 90 degrees and internal rotation to 80 degrees with mild discomfort at endpoint.  Extension was to 35 degrees, and combining internal rotation the Veteran could bring his right hand to T-12 and had the ability to "liftoff" with his right hand.  Drop arm sign was negative, and adduction of the shoulder was 35 degrees with positive cross-body adduction showing acromioclavicular joint pain.  The shoulder was tender to palpation.  Guarding was noted only at end points of all motion arcs where pain was present.  Hawkins and Neer signs were slightly positive for anterior impingement.  Sulcus sign was negative.  Rotator cuff strength was excellent.  There was no additional change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were observed for the right shoulder due to painful motion, weakness, impaired endurance, incoordination, or instability.  The diagnosis was mild degenerative joint disease, right shoulder acromioclavicular joint and glenohumeral joint, with no significant subjective subluxation or dislocation of the right shoulder since surgery.  The examiner commented that there was a positive outcome regarding the January 2008 right shoulder arthroscopic surgery.  According to the examiner, minimal pain and weakness may slightly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  

The Board notes that while various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2011).  Given the separate rating for degenerative joint disease of the right shoulder, as of December 2, 2010, limitation of motion cannot be considered in assigning a rating for residuals of right shoulder dislocation.

Since the December 20, 2001 effective date of the grant of service connection for residuals of right shoulder dislocation, the Veteran has reported having dislocations, instability, and subluxation of the right shoulder.  These symptoms persisted at least until the January 2008 right shoulder surgery.  It is noted that a subluxation is an incomplete or partial dislocation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1779 (30th ed. 2003).  

In September 2002, the Veteran complained that his right shoulder feels like it is popping out all the time.  In August 2005, he reported that his right shoulder continued to dislocate 3 to 4 times per month with spontaneous reduction.  The examiner's impression at that time was that the Veteran had recurrent anterior right shoulder dislocations.  During active duty in July 2007, the Veteran had an anterior dislocation of the right shoulder.  In November 2007, he reported 8 events similar to his most recent right shoulder dislocation.  Likewise, in December 2010, he reported having multiple experiences of right shoulder anterior subluxation and instability after July 2007 (but none since the January 2008 arthroscopic anterior labral repair).  Given the above, and with reasonable doubt resolved in the Veteran's favor, the Board finds that a 20 percent rating is warranted for residuals of right shoulder dislocation since December 20, 2001, based on impairment of the humerus, as the evidence indicates that the Veteran has at least infrequent episodes of recurrent partial dislocations of his right (major) shoulder.  

To warrant a rating in excess of 20 percent based on impairment of the humerus, the evidence would need to show loss of head of humerus (flail shoulder), nonunion of humerus (false flail shoulder), fibrous union of humerus, or recurrent dislocation of humerus and guarding of all arm movements.  X-rays and MRIs have not revealed any loss of head, nonunion, or fibrous union of the humerus and such is not otherwise shown.  While the Veteran had partial dislocations and at least one dislocation of his right shoulder during the course of this appeal, overall these episodes were not frequent and did not result in guarding of all arm movements.  The Board recognizes that some guarding was noted in December 2010.  However, this guarding was at the endpoints of the range of motion, which is above shoulder level.  Guarding at shoulder level was not shown, let alone guarding of all arm movements.  Given the frequency of the dislocations and that guarding was only reported at the endpoint of range of motion, the Board finds that the overall disability picture more nearly approximates the criteria for a 20 percent rating (infrequent episodes and guarding only at shoulder level) than the criteria for a 30 percent rating (frequent episodes and guarding of all arm movements).  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

To warrant a higher rating based on limitation of motion, the evidence would need to show limitation of right arm motion midway between side and shoulder level or to 25 degrees from side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence in this case shows a greater range of motion than is required for a higher rating.  For example, in September 2002 right shoulder forward flexion was to 180 degrees and abduction was to 180 degrees.  In August 2008, right shoulder abduction was to 140 degrees and forward elevation was to 175 degrees with no change in active or passive range of motion during repeat testing against resistance, and no additional losses of range of motion noted for the right shoulder due to painful motion, weakness, impaired endurance, incoordination or instability.  Given the above, a higher rating based on limitation of motion is not warranted during the applicable period.  

Non-union or dislocation of the scapula or clavicle are not shown in the medical reports or alleged by the Veteran.  Thus, a higher rating is not warranted based on impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  It is also noted that even with non-union or dislocation of the scapula or clavicle, a rating in excess of 20 percent cannot be awarded.  See id.  The VA examiner in June 2010 specifically noted that there was no right shoulder ankylosis and there is no other evidence of ankylosis of the scapulohumeral articulation.  Thus, a higher rating is not warranted based on ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  

The Board has considered whether a higher rating could be assigned under another diagnostic code, but finds no diagnostic code that would allow for a higher rating.  It is noted that there is no indication of any muscle injury.  While one examiner found questionable trace atrophy, multiple examiners have noted that there is no right shoulder atrophy.  Likewise, while one examiner noted slight muscle weakness in the right shoulder rotator cuff, multiple examiners have noted normal right shoulder strength.  As such, rating based on muscle injury would not be appropriate.  See 38 C.F.R. §§ 4.56, 4.73 (2011).

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 20 percent rating presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his residuals of right shoulder dislocation.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for residuals of right shoulder dislocation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's residuals of right shoulder dislocation presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of an even higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A 20 percent rating, but no higher, for residuals of right shoulder dislocation is granted from December 20, 2001, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


